Citation Nr: 0925740	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-41 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic frontal headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction has since been returned to the 
RO in Houston, Texas.

In May 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.


FINDING OF FACT

The evidence of record reflects that the Veteran experiences 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
posttraumatic frontal headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 & 4.71a, Diagnostic Code 8100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were partially 
addressed in a letter dated in May 2004, which advised the 
Veteran that he must show that his service-connected 
disability had worsened to be eligible for an increased 
disability rating.  A letter dated in July 2008 explained the 
criteria for a increased disability rating per Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and the 
Veteran's claim was subsequently readjudicated as reflected 
by a July 2008 supplemental statement of the case.  
Additionally, in his submitted statements and at his VA 
examinations for neurological disorders, the Veteran 
discussed his headache symptomatology.  Likewise, the Veteran 
has been represented by a Service Organization throughout the 
claims process.  Under these circumstances, it is apparent 
that a reasonable person, such as the Veteran, would know 
what was necessary to substantiate his claim, such that any 
notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's VA treatment records have been obtained, and he was 
examined for VA purposes during the pendency of the instant 
claim.  The Board does not have notice of any relevant 
evidence which is available but has not been obtained.  
Additionally, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 




II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected traumatic headaches are 
currently evaluated as 30 percent disabling under Diagnostic 
Code 8100.  Under the rating schedule, a 30 percent 
evaluation is warranted for migraine headaches where there 
are characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Veteran filed the instant increased rating claim in May 
2004, and a VA treatment record that same month reflects the 
Veteran's report that he has had chronic headaches for the 15 
years prior to this treatment, for which he occasionally 
takes Advil or Excedrin.  A subsequent May 2004 treatment 
record reflects that the Veteran was treated for a headache 
and was prescribed Tylenol 3.  

The Veteran underwent a VA neurological disorders examination 
in June 2004, during which he reported his profession as a 
church pastor.  He further reported that he had severe 
headaches three to four times per month and mild to moderate 
headaches daily.  The Veteran reported that his headaches 
generally last from 24 to 48 hours with fluctuating intensity 
but can last up to seven days.  The Veteran described his 
headaches as throbbing with moderate to severe intensity, 
with no associated nausea and vomiting but with dizziness, 
blurred vision, and occasional scintillating scatomas, 
photophobia, and phonophobia.  He reported that he had taken 
prescription medications to treat his headaches without 
success (including ibuprofen, Naprosyn, Tylenol, 
Methocarbamol, Ultram, Imitrex, Elavil, Indocin, Vicodin, 
Propranolol, and Neurotin) and that he had no significant 
change in his headache symptomatology over the years.  The 
examiner noted that the Veteran had been diagnosed with 
hypertension approximately three years before the time of 
this examination.  In conclusion, the examiner stated that 
the Veteran's headaches had somewhat increased in intensity 
in the last few years and that the Veteran's inadequately 
controlled hypertension was perhaps exacerbating the 
Veteran's headaches, which were predominantly vascular in 
nature.  

A July 2004 VA treatment record reflects the Veteran's report 
of daily headaches with no change in character or severity.  
An August 2004 VA treatment record reflects the Veteran's 
report that he had had a migraine for the past six days.  A 
December 2004 VA treatment record reflects the Veteran's 
report that he had a little headache at that time, and an 
April 2005 VA emergency treatment record reflects that the 
Veteran sought treatment for his worsening headache and chest 
pain.  The Veteran reported that he has constant headaches 
but only seeks emergency medical treatment when he cannot 
handle the pain.  A VA treatment record from later that same 
month reflects that the Veteran described his headache pain 
as a 6 on a scale of 1 to 10, and an August 2005 VA treatment 
record reflects that the Veteran described his headache pain 
as a 5 of 10.  

The Veteran underwent a VA neurological disorders examination 
in January 2006, during which he reported that he experiences 
headaches of three to four times per month, typically lasting 
two to three days but as long as five to seven days, with 
three to four severe headaches per month and mild to moderate 
headaches daily.  The Veteran stated that he was able to 
function normally when experiencing his daily mild to 
moderate headaches.  The examiner opined that there was no 
change in the Veteran's headache symptomology since his June 
2004 VA examination, as the Veteran was continuing to 
experience three to four severe headaches per month rendering 
him completely incapacitated for at least 48 hours.  

A May 2007 VA neurological consultation report reflects that 
the Veteran reported severe headaches that occurred once a 
week, with some headache symptomology almost daily.  
Medication prescribed to the Veteran had been ineffective in 
alleviating his headache symptoms.  A December 2007 VA 
treatment record notes the Veteran's history of chronic 
headaches, and the Veteran's high blood pressure was noted in 
a March 2008 VA treatment record.  A June 2008 VA neurology 
consultation record reflects the Veteran's report of one to 
two headaches per week, and the physician noted that the 
Veteran reported experiencing a headache at the time of 
treatment with a pain level of 7 out of 10.  In November 2008 
the Veteran requested medication to treat his headache pain.  

A February 2009 VA neurological consultation record reflects 
that the Veteran reported his headache symptomology had not 
changed, and the Veteran underwent another VA neurological 
disorders examination later that month, during which the 
Veteran reported that his headaches had remained essentially 
unchanged since his June 2006 VA examination.  He reported 
his headaches ranged in intensity from moderate to severe, 
with mild to moderate headaches on a daily basis and severe, 
completely disabling and prostrating headaches three to four 
times per month.  His headaches last an average of two to 
three days, but can extend up to seven days.  The Veteran 
also reported that he is able to function normally when 
experiencing his daily mild to moderate headaches.  In 
conclusion, the examiner opined that the Veteran's headache 
symptoms had not changed over the past several years. A March 
2009 VA treatment record reflects that the Veteran described 
his headache pain as a 4 out of 10. 

In August 2005, the Veteran reported that he worked 10 to 15 
hours per week as a pastor and that he had last been employed 
full time in 1998. Additionally, statements submitted by the 
Veteran's wife, sister, and friends chronicle the disabling 
nature of his headaches.  In his wife's submitted statement, 
she references the Veteran's inability to seek a job outside 
of the church due to his headache disability.  She asserts 
that when the Veteran was employed full time, he would miss 
work frequently when experiencing a headache and therefore 
has not been able to maintain a regular full time job as a 
result of his headache disorder, which makes him an 
unreliable employee.  

The Board finds that the evidence of record satisfactorily 
reflects that the Veteran experiences very frequent, 
completely prostrating and prolonged headache attacks 
productive of severe economic inadaptability, thereby 
entitling him to a 50 percent disability rating.  The Veteran 
has consistently reported at least three to four debilitating 
headaches per month, which is considerably more frequent than 
the monthly attacks contemplated by his current 30 percent 
disability rating.  Additionally, the severity of these 
headaches is documented by the Veteran's frequent headache 
treatment, as well as the many documented unsuccessful 
prescription treatments.  Furthermore, the Veteran has not 
been employed full-time since 1998, and he and his wife 
report that he is unable to maintain a job other than his 
flexible part-time vocation as a church pastor due to his 
frequent, debilitating headaches.  Thus, the Board finds that 
the Veteran's disability picture is more nearly approximated 
by a 50 percent disability rating.

As a 50 percent disability rating is the highest disability 
rating contemplated by Diagnostic Code 8100, the Board must 
examine the record to determine whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).  In this regard, the Board further finds that there 
is no showing that the severity of the Veteran's headache 
disability reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  The Veteran has been able 
to maintain part-time employment as a church pastor since 
1999.  Additionally, the Veteran's claims file, including his 
VA treatment records, reflects emergency room visits for 
headache treatment but no in-patient hospitalization.  Thus, 
the Board concludes that the Veteran's has not required 
frequent periods of hospitalization, and the interference 
with employment is as contemplated by his 50 percent 
disability rating under Diagnostic Code 8100.  Thus, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  
 
The Board further notes that staged ratings are not 
applicable to the instant claim, as the Veteran has 
consistently reported three to four severe, debilitating 
headaches per month, and his employment situation has 
remained constant throughout the rating period on appeal.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 50 percent evaluation for posttraumatic 
frontal headaches is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


